Citation Nr: 0415309	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  02-01 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The veteran served on active duty from April 1972 to June 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in St. Petersburg, Florida.  The veteran's claims 
file was subsequently transferred to the VA RO in Phoenix, 
Arizona.

In January 2004, the Board held that new and material 
evidence was submitted to reopen the claim of service 
connection for a right knee disability and remanded the claim 
to the RO via the Veterans Benefit Administration (VBA) 
Appeals Management Center (AMC), in Washington, DC.

This appeal is REMANDED to the RO via the VBA AMC, in 
Washington, DC.  VA will notify you if further action is 
required on your part.

The Board again notes that an October 2003 letter from the 
veteran's congressional representative serves as an informal 
application for nonservice-connected disability pension 
benefits.  This matter is referred to the RO.


REMAND

In March 2004, it was requested that the veteran be scheduled 
for a VA examination pursuant to the January 2004 Board 
remand.  It is unclear whether the veteran was ever scheduled 
for the examination.  Moreover, it does not appear that the 
VBA AMC issued a supplemental statement of the case.  
Therefore, it does not appear that the VBA AMC complied with 
the directives of the January 2004 Board remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1. Associate any temporary claims file at 
the VBA AMC, to include any response from 
the veteran to the March 2004 VCAA letter 
and the report of any VA examination that 
was scheduled in response to the March 
2004 request, with the veteran's claims 
file.

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim of service connection for a 
right knee disorder, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide and (4) request that 
the claimant provide any evidence in his 
possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

3.  Ask the veteran to identify the VA 
medical facility in Los Angeles, 
California, where he was treated in 1983.  
Obtain all records from that facility.  
Obtain all records from the VA medical 
center in Huntington, West Virginia, from 
June 1972 to the present.  Obtain all 
records from the VA medical center in St. 
Petersburg, Florida (Bay Pines) from 1977 
to 1978 and in 1984.  Obtain all records 
from the VA medical center in 
Gainesville, Florida, to include all 
records transferred to that facility in 
or around October 18, 1984, from VA 
medical centers in Pittsburg, 
Pennsylvania; Huntington, West Virginia; 
Clarksburg, West Virginia; Washington, 
DC; St. Petersburg, Florida (Bay Pines); 
and Los Angeles, California.  Obtain all 
records from the North Ridge General 
Hospital in Fort Lauderdale, Florida, to 
include records regarding knee surgery in 
October 1980 and treatment in 1982, and 
all records from the Orthopaedic 
Specialist of Central Arizona and the 
Yavapai Regional Medical Center Physical 
Rehabilitation Services.  Obtain any 
other records from any medical providers 
for which the veteran completes a VA Form 
21-4138 in response to paragraph 2 of the 
directives of this remand or the March 
2004 VCAA letter.  Associate all records 
with the veteran's claims file.  If any 
request for private or VA treatment 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

4.  After the completion of numbers 1-3 
above, the VBA AMC should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
the veteran's current right knee 
disorder.  All special studies and tests 
should be completed.  The veteran's 
claims folder should be made available to 
the examiner, and the examiner should 
note that the veteran's complete claims 
file was reviewed.  Detailed clinical 
findings should be reported in connection 
with the evaluation.  The examiner should 
opine on whether it is clear and 
unmistakable that the torn right medial 
meniscus noted in service was not 
aggravated during active service.  For 
each right knee disorder found, the 
examiner should opine on whether it is as 
least as likely as not that the disorder 
is related to the torn right medial 
meniscus noted in service.  For each 
right knee disorder that is not related 
to the torn right medial meniscus noted 
in service, the examiner should opine on 
whether it is as least as likely as not 
that the disorder is otherwise related to 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




